In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00381-CR
     ___________________________

ANDREW COLBY LIVINGSTON, Appellant

                     V.

          THE STATE OF TEXAS


  On Appeal from the 235th District Court
          Cooke County, Texas
      Trial Court No. CR17-00284


 Before Sudderth, C.J.; Walker and Meier, JJ.
  Memorandum Opinion by Chief Justice
                 Sudderth
                          MEMORANDUM OPINION

      Appellant Andrew Colby Livingston attempts to appeal his conviction for

continuous sexual abuse of a child under the age of 14. See Tex. Penal Code Ann.

§ 21.02 (West Supp. 2018). Appellant was convicted on July 11, 2018, making his

notice of appeal due August 10, 2018. See Tex. R. App. P. 26.2(a)(1). He did not file a

notice of appeal until August 24, 2018.

      By letter dated August 28, 2018, we notified Livingston of our concern that we

may not have jurisdiction because the notice of appeal was not timely filed and

requested a response showing grounds for continuing the appeal. We warned that a

failure to do so could result in our dismissing the appeal for lack of jurisdiction. See

Tex. R. App. P. 44.3. On September 5, 2018, Livingston’s counsel filed a motion to

extend time to file a late notice of appeal. But see Olivo v. State, 918 S.W.2d 519, 524

(Tex. Crim. App. 1996) (holding that the failure to file a motion for extension of time

within the 15 days of the deadline for the notice of appeal deprives the reviewing

court of jurisdiction). In it, she asserted that she was confident that a motion for new

trial was e-filed on August 6, 2018, thereby extending the time for filing a notice of

appeal, but that she later realized that the motion was not accepted or filed by the

Cooke County District Clerk. See Tex. R. App. P. 26.2(a)(2), 26.3. By letter dated

September 13, 2018, we requested that Livingston’s counsel provide us with

confirmation of service of the motion for new trial from the electronic filing manager

or other confirmation that the motion for new trial was tendered to the electronic

                                           2
filing manager. See generally, Tex. R. App. P. 9.2(c)(4), (6). Livingston’s counsel filed a

response but it did not include any such confirmation.

       We therefore dismiss the appeal for want of jurisdiction. See Tex. R. App. P.

43.2(f), 44.3.

                                                       /s/ Bonnie Sudderth

                                                       Bonnie Sudderth
                                                       Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 11, 2018




                                            3